Citation Nr: 0723837	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for postoperative residuals 
for tumors of the parotid glands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.  The veteran also served in the Army Reserves from 
March 1969 to July 1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
Warthin's tumor, bilateral parotids.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the postoperative 
residuals for tumors of the parotid glands and service is not 
of record.


CONCLUSION OF LAW

Postoperative residuals for tumors of the parotid glands were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran contends in his June 2004 personal statement that 
while in service from 1967 to 1969, he developed two small 
tumors on his face.  He explained that he went to sick call 
for treatment; however, the physician informed him that they 
were only tumors and no treatment was necessary.  The 
evidence of record, however, does not support his 
contentions.

In August 2001, the veteran was diagnosed with Warthin's 
tumor with infarction and squamous metaplasia of the 
bilateral parotids, and left and right parotidectomies were 
performed in August 2001 and March 2002, respectively.  Since 
the two surgeries, the veteran currently endures right neck 
pain and Frey's syndrome post parotidectomy.  The veteran 
asserts that his bilateral parotids as well as residuals from 
the two surgeries are attributable to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records contain no complaints, 
diagnoses, or treatments relating to bilateral parotid tumors 
or problems with the veteran's face, and clinical evaluation 
of the veteran upon separation in March 1969 found no 
abnormalities.  The first objective medical evidence that the 
veteran suffered from Warthin's tumor, bilateral parotids was 
in August 2001, more than 30 years after service.  
Furthermore, the August 2001 VA outpatient treatment note 
specifically states that the veteran has had a "two year 
history of left parotid mass . . . ."  There is no objective 
medical evidence of record of the claimed disability during 
service or for many years thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is 
therefore not demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the postoperative residuals for 
tumors of the parotid glands to any aspect of the veteran's 
active service, and the veteran has not alluded to the 
existence of any such opinion.  Therefore, there is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his postoperative residuals 
for tumors of the parotid glands.

The veteran's representative has asserted that the veteran is 
a combat veteran and the provisions of 38 U.S.C.A. § 1154(b) 
should apply to his claim.  Pursuant to 38 U.S.C.A. § 1154(b) 
(West 2002), with respect to combat veterans, "The Secretary 
shall accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."  See also 
38 C.F.R. § 3.304(d) (2006).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Service records reflect that the veteran had active service 
from July 1967 to March 1969, and his DD Form 214 shows that 
his military occupational specialty (MOS) was a cook.  The 
veteran's service awards include the National Defense Service 
Medal (NDSM), SPS (Rifle M-14), and the Armed Forces 
Expeditionary Medal (AFEM).  The veteran's service records do 
not reflect that he served in combat nor are there any other 
military records showing that the veteran had combat service.  
Nevertheless, even if the veteran had combat service, he 
still needs competent evidence relating his current 
disability to service.  The analysis required by 38 U.S.C.A. 
§ 1154(b) for combat veterans applies only whether an injury 
or disease was incurred or aggravated in service.  It does 
not apply to the question of whether there is a current 
disability or a nexus connecting the disability to service.  
See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory 
v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Thus, the provisions of 38 U.S.C.A. § 
1154(b) do not apply in this case.  

In the absence of competent medical evidence linking the 
veteran's current diagnoses to service, the preponderance of 
the evidence is against the claim for service connection for 
postoperative residuals for tumors of the parotid glands, and 
there is not doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and the representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The notice requirements have been satisfied by the May 2003 
letter which informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

The notice to the veteran did not include the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from October 1995 to May 2003.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for postoperative residuals for tumors of the parotid glands, 
VA was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the disability and his active service.  
The RO informed the veteran that he would need medical 
evidence of a relationship between his disability and 
service, and the veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

Entitlement to service connection for postoperative residuals 
for tumors of the parotid glands is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


